—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), entered January 25, 2002, as granted the defendant’s motion for summary judgment dismissing the complaint and denied those branches of his cross motion which were for leave to amend the complaint to assert a cause of action pursuant to Labor Law § 200 and for summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant established its entitlement to judgment as a matter of law (see CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557 [1980]; Russin v Picciano & Son, 54 NY2d 311, 317 [1981]; Allen v Cloutier Constr. Corp., 44 NY2d 290, 299 [1978]). In opposition, the plaintiff failed to raise a triable issue of fact (see Loiacono v Lehrer McGovern Bovis, 270 AD2d 464 [2000]).
The plaintiffs remaining contentions are without merit (see CPLR 3025 [b], [c]; Labor Law § 200; Parisi v Leppard, 237 AD2d 419, 420 [1997]; Monaco v New York Univ. Med. Ctr., 213 AD2d 167 [1995]; Comes v New York State Elec. & Gas Corp., 82 NY2d 876 [1993]; O’Gorman v Gold Shield Sec. & Investigation, 221 AD2d 325 [1995]; Bernal v Pinkerton’s Inc., 52 AD2d 760 [1976], affd 41 NY2d 938 [1977]). Ritter, J.P., Mc-Ginity, Townes and Mastro, JJ., concur.